DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 08/25/2021 has been entered.  Claims 1-7, 10-17 and 21-25 remain pending in the application.  Claims 8-9 and 18-20 have been cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Stephen A. Sequin, Jr. (Reg. No. 70,788) on 09/07/2021.
	The claims of the application has been amended as follows:
Claim 1, line 5, change: “outwardly from the sealing portion along at least one of the mate faces; and”
Claim 21, line 4, change: “portion extending radially outwardly from the sealing portion along at least one of the first”
Claim 21, line 11, change: “[[encircle]] surround
Claim 21, line 16, change: “plies [[encircles]] surround the internal cavity and the core, the second fiber”


The above changes to the claims have been made to comply with formalities and to overcome 112 issues.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is McCaffrey (US 2017/0350268 A1), Johnson et al. (U.S. 7,771,159), Prewo et al. (U.S. 4,738,902), Shi (US 2018/0251921 A1), Smith (U.S. 4,847,063), and Egres, JR. (US 2013/0055882 A1)
	Regarding claim 1, the prior art of record fails to disclose or suggest wherein the one or more core plies comprises a plurality of core plies that are triaxially braided and include axial tows interlaced with bias tows, and a bias angle of each of the bias tows is between approximately 60 degrees and approximately 70 degrees; the one or more overwrap plies comprise a plurality of overwrap plies that are biaxially braided and include a first set of bias tows interlaced with a second set of bias tows, and a bias angle of each of the first and second sets of bias tows is between approximately 30 degrees and approximately 40 degrees.
The use of triaxially braided core plies along with the combination of biaxially braided overwrap plies is not disclosed or suggested by the prior art.  Any modification 
	Claims 2-7 and 10-12 are allowable due to their dependency on claim 1.
Claim 13 is allowable because the use of triaxially braided core plies along with the combination of biaxially braided overwrap plies is not disclosed or suggested by the prior art.  Any modification thereof to use biaxially braided overwrap plies with triaxially braided core plies would result in improper hindsight reasoning.
	Claims 14-17 are allowable due to their dependency on claim 13.
	Claim 21 is allowable for the same reasons set forth in claim 13 above.
Claims 22-25 are allowable due to their dependency on claim 21.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        09/08/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/10/2021